Citation Nr: 1131743	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-44 481	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scarring of the right eye region and residuals of multiple right eye surgeries.

2.  Entitlement to payment or reimbursement for medical care provided by Clinical Neurosciences on May 18, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied a claim for a rating in excess of 10 percent for the Veteran's service connected scarring of the right eye region and residuals of multiple right eye surgeries (right eye disability).  In June 2010, the Veteran appeared at a Video Conference hearing before the undersigned.  In July 2010, the Board remanded this issue for additional development.  

This matter is also before the Board from a February 2011 decision by the Fort Hamilton, Montana Network Authorization and Payment Center that denied the Veteran's request for payment or reimbursement for medical care provided by Clinical Neurosciences on May 18, 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Initially, the Board notes that its July 2010 remand referred to the agency of original jurisdiction (AOJ) for appropriate action a claim of entitlement to service connection for a psychiatric condition other than posttraumatic stress disorder.  However, no such action was taken while the appeal was in remand status.  Therefore, this issue is once again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claim for an increased rating for the Veteran's right eye disability, the appeal was remanded in July 2010 to, among other things, obtain and associate with the record his VA treatment records for his service connected right eye disorder from February 2010.  However, as noted by his representative in its August 2011 Brief, the post-remand record shows that, while VA obtained his post-May 2010 VA treatment records, it did not request or obtained his February 2010 through April 2010 VA treatment records.  Therefore, a remand to request and obtain these missing VA treatment records is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that, where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance); Also see 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

While the appeal is in remand status, any of the Veteran's contemporaneous treatment records that have not as yet been associated with the record should be obtained.  See 38 U.S.C.A. § 5103A(b).

As to the claim for an increased rating for the Veteran's right eye disability, the Board notes that, while the appeal was in remand status, the AOJ obtained and associated with the record outstanding VA treatment records as well as provided him the Veteran with a VA examination in December 2010.  The Board finds that this evidence is additional pertinent evidence.  

In this regard, the Board notes that, while the Veteran's representative appeared to waive agency of original jurisdiction of this evidence in a July 2011 statement in support of claim, it thereafter appears to have withdraw that waiver in its August 2011 Brief.  See 38 C.F.R. §§ 19.37(a), 20.1304 (2010).  Moreover, although there is a suggestion that the RO issued the Veteran a supplemental statement of the case (SSOC) at some point in 2011, a copy of that SSOC is not on file, and so it is unclear what evidence it addressed.  Therefore, the Board finds that another remand is required for the RO to provide the Veteran with an updated SSOC.  See 38 C.F.R. § 19.31 (2010) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

As to the claim for payment or reimbursement for medical care provided by Clinical Neurosciences on May 18, 2010, the record shows that in February 2011 the Veteran filed a notice of disagreement with a February 2011 action that denied him these benefits.  However, a statement of the case addressing this issue has not been issued.  38 C.F.R. §§ 19.29, 19.30 (2010).  Since the United States Court of Appeals for Veterans Claims (Court) has indicated that referral to the AOJ of issues with which a veteran disagrees does not suffice, see Manlincon v. West, 12 Vet. App. 238 (1999), a remand is required.  Consequently, this issue is also remanded.

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the claims file the Veteran's February 2010 through April 2010 VA treatment records as well as any contemporaneous treatment records that have not as yet been associated with the claims file.  If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claims file and the claimant notified in writing.  

2.  The RO/AMC should thereafter issue the Veteran an SSOC which addresses the evidence received since the December 2009 statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

3.  As to the claim for reimbursement for medical care provided by Clinical Neurosciences on May 18, 2010, the RO/AMC should issue a statement of the case.  If, and only if, the Veteran files a timely substantive appeal as to this issue, should it be returned for review by the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

